DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a third diffusion layer…that is placed in a dotted manner along the first direction.”  Looking to the Specification, a “dotted manner” is taught as multiple diffusion layers being spaced orderly (See Paragraph [0030]).  However, it is unclear whether the third diffusion layer is one diffusion layer or multiple diffusion layers, or how one diffusion layer can be multiply spaced apart from itself.  Therefore, claim 1 is rejected under 35 USC 112b and claims 2-11 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, the third diffusion layer will be considered one diffusion layer that is placed in the integrated circuit device, thus meeting the requirement of being placed in a “dotted manner.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeno et al. (US 20180315743 A1, hereinafter Takeno).
With regards to claim 1, Takeno discloses a semiconductor integrated circuit device (FIGS. 6-7) comprising: 
a first power wiring (power wiring 206) that is formed on a semiconductor substrate (substrate 11) and that extends in a first direction;  (See FIG. 6)
5a second power wiring (power wiring 207) that extends in the first direction such that the second power wiring is separated from the first power wiring; (See FIG. 6)
a first diffusion layer (N-well 202 below P regions 221) that is used for a p-channel type MOSFET and that is formed in a region between the first power 10wiring and the second power wiring; (See FIGS. 6-7)
a second diffusion layer (N-type impurity region 232)  that is used for an n-channel type MOSFET and that is formed on a side of the second power wiring with respect to the first diffusion layer in the region between the first power wiring and the second power wiring; (See FIG. 6)  
15a first gate electrode (gate electrode 280 extending over the impurity 221) that extends in a second direction perpendicular to the first direction and that straddles the first diffusion layer; (See FIGS. 6-7) 

20a third diffusion layer (at least P-type impurity 223, 224, 225, and 226 at back of lines) for backgates that is formed below at least one of the first power wiring and the second power wiring and that is placed in a dotted manner along the first direction.  (See FIG. 6, showing the placement of the impurity regions)

With regards to claim 8, Takeno discloses the semiconductor integrated circuit device according to claim 1, wherein an end portion on a side of the second power 5wiring of the first gate electrode and an end portion on a side of the first power wiring of the second gate electrode are connected integrally with each other.  (See FIG. 6)

With regards to claim 9, Takeno discloses the semiconductor integrated circuit device according 10to claim 8, further comprising a gate contact portion (contact 216) that is formed by a connection portion between the first gate electrode and the second gate electrode and that is larger in width than the first gate electrode and the second gate electrode.  (See FIG. 7, where the contact 216 is larger in width than each gate electrode 208)

20 With regards to claim 11, Takeno discloses the semiconductor integrated circuit device according to claim 1, wherein a plurality of basic cells each of which consists of a total of four MOSFETs that are a pair of the p-channel type MOSFETs (2 gate electrode 208 over the regions 221) and a pair of the n-channel type MOSFETs (2 gate electrode 208 over the regions 222) are arranged along the first direction in a region between the 25first power wiring and the second power wiring. (See FIG. 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeno et al. (US 20180315743 A1, hereinafter Takeno).
With regards to claim 10, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, Takeno does not explicitly teach wherein a distance between the first power wiring and the second power wiring in the second direction is 3.38 pm to 3.40 pm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv)  In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeno et al. (US 20180315743 A1, hereinafter Takeno) in view of Ono (JP 07273300 A).
25 With regards to claim 2, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, Takeno does not explicitly teach wherein the third diffusion layer includes a third diffusion layer for a p-channel type MOSFET which is formed below the first power wiring, and has a 
Ono teaches wherein the third diffusion layer includes a third diffusion layer for a p-channel type MOSFET which is formed below the first power wiring, and has a conductivity type opposite to a conductivity type of the first diffusion layer, 5and the semiconductor integrated circuit device further comprises a first contact portion that selectively extends from the first diffusion layer toward a region below the first power wiring in which the third diffusion layer for the p-channel 10type MOSFET is not formed.  (FIGS. 1 and 2A, where the impurity region 12 of the contact 20/23 of the power line Vdd is for a p-channel MOSFET)
It would have been obvious to one of ordinary skill in the art to modify the device of Takeno to have the layout of Ono, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Ono is useful for improving layout efficiency and reducing damage caused by gate oxide film processes. (See Paragraph [0010])

25 With regards to claim 3, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 1.
Takeno further teaches wherein the first gate electrode includes a pair of first gate electrodes (gate electrodes 208 shown in FIG. 7) separated from each other, 15a pair of p-channel type MOSFETs are formed of the pair of first gate electrodes, the first diffusion layer between the pair of first gate electrodes, and the first diffusion layers on both sides of the pair of first gate electrodes, and the first contact portion extends from the first 20diffusion layer between the pair of first gate electrodes.  (See FIGS. 6-7, showing the contact region and the p-channel MOSFETs)

With regards to claim 4, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 2.
However, Takeno in view of Ono does not explicitly teach wherein a length of the first diffusion layer in the second direction is 0.95 pm to 1.48 pm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv) In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

25 With regards to claim 5, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, Takeno does not explicitly teach wherein the third diffusion layer includes a third diffusion layer for an n-channel type MOSFET which is formed below the second power wiring, and has a conductivity type 5opposite to a conductivity type of the second diffusion layer, and the semiconductor integrated circuit device further comprises a second contact portion that selectively extends from the second diffusion layer toward a region below the second 10power wiring in which the third diffusion layer for the n-channel type MOSFET is not formed.  
Ono teaches wherein the third diffusion layer includes a third diffusion layer for an n-channel type MOSFET which is formed below the second power wiring, and has a conductivity type 5opposite to a conductivity type of the second diffusion layer, and the semiconductor integrated circuit device further comprises a second contact portion that selectively extends from the second diffusion layer toward a 
It would have been obvious to one of ordinary skill in the art to modify the device of Takeno to have the layout of Ono, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Ono is useful for improving layout efficiency and reducing damage caused by gate oxide film processes. (See Paragraph [0010])

25 With regards to claim 6, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 5.
Takeno further teaches wherein the second gate electrode includes a pair 15of second gate electrodes (pair of gate electrodes 208 over the impurity 232) separated from each other, a pair of n-channel type MOSFETs are formed of the pair of second gate electrodes, the second diffusion layer between the pair of second gate electrodes, and the second diffusion layers on both sides of the pair of second gate electrodes, 20and the second contact portion extends from the second diffusion layer between the pair of second gate electrodes.  (See FIGS. 6-7, showing the n-channel MOSFETs)

With regards to claim 7, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 5.
However, Takeno in view of Ono does not explicitly teach wherein a length of the second diffusion layer in the second direction is 0.81 pm to 1.34 pm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed See MPEP 2144.04 IV. A and In re Gardnerv) In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.